Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While the composite having the three layers may be obvious over the prior art, adding a packaging configured to be applied to a person’s body is not an obvious form of packaging a film that is disclosed in the prior art to be a multi-layer optical film. Packaging generally is likely obvious, but not the subgenus of packaging that allows the composite to be applied to a person’s body while still permitting the desired pain relief capability as instantly claimed as an intended use. This is supported by the instant specification at ¶ 26 which discloses the covering can be any material, other than metallic metals, must be less than 1/16th of an inch thick, should not be heated above 130 degrees F when sealing, and have a slightly flexible property. Such considerations would not be of value when packaging simply to protect a multi-layer optical film, therefore the skilled artisan would no motivation to narrow the packaging to that instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612